Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on February 17, 2021 has addressed the rejections under 35 USC 112(a) as set forth in the previous office action.  Claims 5, 7, 9 & 15 have been cancelled.  Claims 1-4, 6, 8 & 10-14 & 16-22 and new Claims 23-24 remain pending.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 35 - Line 5 refers to “flow path” with reference character “16” where it should be “70”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 10, 13-17, 20, 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 6,294,605 B1) (Suzuki hereinafter) in further view of Tsuyoshi (JP H01248024 A) (Tsuyoshi hereinafter). 
Regarding Claim 1, Suzuki teaches:  A system, comprising: 
a material sensor system (16), comprising:
an inlet configured to receive a continuous flow of a material (P) from a material supply (12) external to the material sensor system (Figure 1; Please note that the claim recites that the inlet is “configured to” receive a continuous flow of material and the examiner holds that in Suzuki, the inlet of the material sensor system would be “configured to” receive a continuous flow of material when the rotary valve (66) is open AND when there is material contained within the material supply.  Applicant should also note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Suzuki discloses all the structural limitations of the claimed invention, including having a material supply fluidically connected to the inlet of a material sensor system (16), and thus, is structurally capable of receiving a continuous flow of material.  The examiner would also note in the applicants written description of their invention, they 
a bottom wall at least partially enclosing an inner cavity configured to receive the continuous flow of the material (P) from the inlet (As noted above, in apparatus claims the claimed invention needs to be distinguished from the prior art in terms of structure rather than function.  In Suzuki, the bottom wall of Suzuki would be “configured to” receive the continuous flow of material from the inlet whenever material is flowing through the inlet), wherein the bottom wall comprises a first surface (see the annotation of Figure 1 below) configured to contact the material (P) and a second surface opposite the first surface (see the annotation of Figure 1 below); 
an outlet (see the annotation of Figure 1 below) configured to output the continuous flow of the material (P) from the inner cavity (As noted above, in apparatus claims the claimed invention needs to be distinguished from the prior art in terms of structure rather than function.  In Suzuki, the outlet would be configured to output the continuous flow of material form the inner cavity when the gun is active and discharging the material);
a float system (74) comprising a float (72), wherein the float is configured to float in the continuous flow of the material passing through the inner cavity (Figure 1); and 
a switch (74-1) coupled to an external surface of a wall of the inner cavity (Figure 1; First, the applicant has not described how having the switch coupled to “the NOT CRITICAL which outer surface of the tank the switch is disposed on.  It is the examiners opinion that (by the applicants own admission) as long as the switch is located at some point on the tank that allows for the accurate detection of the liquid level, then that location would have been an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention.  This is evidenced by Tsuyoshi which is also directed toward a liquid disposed within a container (1; Figure 1), where a float (4) moves with the level of the liquid within the container.  When the float (4) reaches pre-determined high/low level limits, the float engages one of a pair of reed switches (5 & 6; Figure 1; Page 2 - Line 27-32) that are disposed “above and below the outside of the container”.  This provides evidence that Suzuki’s “reed switches” (74-1 & 74-2”) can be disposed on the outside of the bottom wall of the tank.  Second, the claim merely recites that the switch is “coupled to the second surface of the bottom wall” without providing any clarity on HOW the switch was “coupled”.  So the examiner holds that the reed switch (74-1) would be at least INDIRECTLY COUPLED to the “second surface of the bottom wall” through the outer surface of the top & sidewalls of the tank (70).) and disposed external to the inner cavity (Figure 1; the switches are mounted to the outer surface of the tank), and wherein the switch is configured to send one or more signals to a control valve system (82; Column 8 - Lines 20-26).  

    PNG
    media_image1.png
    775
    824
    media_image1.png
    Greyscale

Suzuki fails to teach:  wherein the float system is configured to engage the first surface of the bottom wall in response to an interruption in the continuous flow of the material through the inner cavity, and wherein the switch is configured to send one or more signals when the float system engages the first surface of the bottom wall.
Tsuyoshi does teach a float system (4-7) for monitoring the level of a liquid (a1) within a container (1), the float system comprising a float body (4) with a permanent magnet (Page 2 - Lines 22-23), wherein as the float body approaches the high/low level limits within the tank, the magnet within the float activates one of a pair of magnetically sensitive reed switches that are disposed external to the inner cavity (5 & 6; Page 2 - Lines 28-32) and sends an electrical signal to a control valve system (7).  This float system of Tsuyoshi would be “configured to engage the first surface of the bottom wall in response to an interruption in the continuous flow of the material through the inner cavity” (Please note that the claim doesn’t specify that the float engages the first surface of the bottom wall IMMEDIATELY AFTER there is an interruption in the flow of material.  The claim only requires that the float engages the bottom wall BECAUSE OF/DUE TO the interruption of flow.  When the float system of Tsuyoshi is incorporated into the pump assembly of Suzuki, the float would engage the first surface of the bottom wall of the inner cavity in response to an interruption in the flow of material caused by closing of the rotary valve (66) and after the material has been drained from the inner cavity (just as would be required in the applicants invention).  Also, one the float system of Tsuyoshi was incorporated into the pump assembly of Suzuki, this would also result in the float as being “configured to send one or more signals when the float system engages the first surface of the bottom wall” (when the liquid (a1) is fully drained from the tank, the float body (4) would be resting on the inner surface of the tank and would still be generating a magnetic field that engaged the low-level reed switch). 
This would provide a more compact float assembly because in Suzuki, the reed switches (74-1 & 74-2) have to extend from the upper surface of the tank the required thickness of each switch AND at least the full range of travel for the float between the upper & lower limits of the liquid, see Figure 1 of Suzuki.  With the proposed modification, the upper & lower switches are located on the top & bottom surfaces of the tank (respectively).  This would result in just requiring the switches to extend from the outer surfaces of the tank with just the thicknesses of each respective switch.  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the float system with a float comprising connection rod, as taught by Suzuki) for another (in this case, a float system with a float comprising a magnet, as taught by Tsuyoshi) to obtain predictable results (in this case, a float assembly capable of detecting when the liquid within 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the material float sensor of Suzuki with the more compact float sensor system as taught by Tsuyoshi.  This modification would provide the benefit of providing a more compact float system because in the modification, the switches are mounted on the upper & lower distal ends of the tank.  Furthermore, the modification would have been a simple substitution that would have been obvious to those having ordinary skill in the art.
Regarding Claim 2, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 1, wherein Suzuki in view of Tsuyoshi further teaches: wherein the float system comprises a magnet disposed within the float (Tsuyoshi: Page 2 - Lines 22-23).  
Regarding Claim 3, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 2, wherein Suzuki in view of Tsuyoshi further teaches: wherein the switch is configured to send the one or more signals when the magnet of the float system is within a threshold distance of the first surface within which a magnet field of the magnet triggers the switch (Tsuyoshi: Page 2 - Lines 28-32).
Regarding Claim 4, Suzuki in view of Tsuyoshi: Page 2 teaches the invention as disclosed above in Claim 1, wherein Suzuki & Tsuyoshi: Page 2 both teaches:  wherein the switch is an electrical switch 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the float assembly of Suzuki to have the float physically engage triggers of the switch as an obvious design choice that would not have any significant impact on the operation or detection capabilities over a float system that used a magnetic field to engage the trigger of the switch.
Regarding Claim 6, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 1, wherein Suzuki further teaches:  further comprising: 
a material pump (10) configured to receive the continuous flow of the material from the outlet (Figure 3; As noted above, in apparatus claims the claimed invention needs to be distinguished over the prior art in terms of structure rather than function.  In Suzuki, the identified material pump would be configured to receive the continuous flow of material from outlet of the material sensor as long as the spray gun is discharging the material.  The spray-painting gun forms a jet-pump that is configured to receive the flow of material through a pipe (22) which connects the spray-painting gun to the outlet); and 
one or more spray components (48) configured to receive the continuous flow of the material from the material pump (Figures 2-3), wherein the material pump is fluidly coupled between the outlet and the one or more spray components via conduits (22; Figure 2).  
Regarding Claim 10, this claim is disclosing the same limitations that were previously recited in Claim 6.  Therefore, Claim 10 is rejected under the same prior art and motivations as those used in the rejection of Claim 6 (Please note that by virtue of its dependency on Claim 1, Claim 6 includes the rejection of the limitations of Claim 1).
Regarding Claims 13 & 14, these claims are directed to the same limitations that were previously addressed in the rejections of Claims 2 & 3 (respectively).  Therefore, Claims 13 & 14 
Regarding Claim 16, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 10, wherein Suzuki further teaches: wherein the material pump (10) is configured to direct the continuous flow of the material (P) to one or more spray components (48; As noted above, in apparatus claims the claimed invention needs to be distinguished over the prior art in terms of structure rather than function.  In Suzuki, the identified material pump would be configured to direct the continuous flow of the material to the spray components as long as there is material in the inner cavity & the gun is discharging material.  The spray-painting gun forms a jet-pump that is configured to receive the flow of material through a pipe (22) which connects the spray-painting gun to the outlet), wherein the material pump is fluidly coupled between the material sensor system (16) and the one or more spray components (48; Fig. 2).  
Regarding Claim 17, this claim is directed to the same limitations that were previously disclosed in Claim 6 IN ADDITION TO having the switch “disposed adjacent to the surface”.  With respect to the limitations in Claim 17 that were previously recited in Claim 6 (please note by virtue of its dependency, Claim 6 includes all of the limitations recited in Claim 1), these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 6.
For the additional limitation, 
Regarding Claim 20, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 17, wherein Suzuki further teaches:  wherein each of the one or more material pumps (10; the material pump is the jet pump formed within the spray-gun) is configured to route the flow of the material (P) into a paint mixer fluidly coupled between the one or more material pumps and the one or more spray components (see the annotation of Figure 2 below; The identified “paint mixer” is where the paint mixes with the compressed air between the jet pump and the spray component (48)).  

    PNG
    media_image2.png
    767
    764
    media_image2.png
    Greyscale

Regarding Claim 23, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 1, wherein Suzuki further teaches:  wherein the interruption in the continuous flow of the material corresponds to an out-of-material condition in the material supply (As noted above, in apparatus claims the claimed invention needs to be distinguished from the prior art in terms of structure rather than function.  In Suzuki, the examiner holds that there would also be an interruption in the continuous flow of the material from the material supply to the inlet of the material sensor system when the material completely drains from the material supply (12) when the rotary valve (66) is open (which would correspond to an “out-of-material condition”)).  
Regarding Claim 24, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 23, wherein Suzuki in view of Tsuyoshi further teaches:  comprising a material pump (Suzuki: 10) configured to receive the continuous flow of the material from the outlet (As noted above, in apparatus claims the claimed invention needs to be distinguished over the prior art in terms of structure rather than function.  In Suzuki, the identified material pump would be “configured to” receive the continuous flow of the material from the outlet when the material pump (10) is discharging the material due to being supplied compressed air from the compressor (17)), wherein the control valve system is configured to send the one or more signals to terminate operation of the material pump based on the float system engaging the first surface of the bottom wall in response to the interruption in the continuous flow of the material (Suzuki: Column 8 – Lines 35-56; In Suzuki, when the float system detects low liquid levels, this would send a signal to the control valve system (82) to close the air valve (20).  This would prevent the flow of pressurized air from traveling from the air compressor (17) to the spray gun (10).  This would terminate the operation of the material jet pump disposed within the spray gun (see Figure 2).  Once Suzuki was modified with the float system of Tsuyoshi (as described in the rejection of Claim 1 above), this would result in a float system that engaged with the first surface of the bottom wall when the material was drained from the inner cavity, which would be in response to the .

Claims 8 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 6,294,605 B1) (Suzuki hereinafter) in further view of Tsuyoshi (JP H01248024 A) (Tsuyoshi hereinafter) & Daransky (US 4,298,019 A) (Daransky hereinafter), as evidenced by Zimmerling et al (US 2004/0256584 A1) (Zimmerling hereinafter).
Regarding Claim 8, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 1, wherein Suzuki in view of Tsuyoshi further teaches:  wherein the switch (Tsuyoshi: 6) is configured to send the one or more signals to the control valve system (Suzuki: 82) when the float system contacts the first surface of the bottom wall (as noted above, the float system of Tsuyoshi would be sending “one or more signals to the control valve system when the float system contacts the first surface of the bottom wall” when the tank is empty), and wherein the control valve system is configured to terminate operation of a material pump upon receiving the one or more signals (Suzuki: Column 8 – Lines 35-56; In Suzuki, when the float system detects low liquid levels, this would send a signal to the control valve system (82) to close the air valve (20).  This would prevent the flow of pressurized air from traveling from the air compressor (17) to the spray gun (10).  This would terminate the operation of the material jet pump disposed within the spray gun (see Figure 2)).  
Suzuki & Tsuyoshi both fail to teach how the signal sent by the switch is an air signal. 
However, Daransky does teach the use of first & second signal generators (such as controllers (50 & 52)) with a level sensor (50a; Column 5 – Lines 40-50) constituting a float mechanism which induces signal regulation portion (50b) to generate an air signal indicative of the level in the tank (32; Column 6 – Lines 43-46).  
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float mechanism of Suzuki such that it generated an air signal indicative of the level in the tank, as taught by Daransky.  Making such a modification would provide the benefit of removing potential electrical hazards (such as the fluid material leaking past the float & switch) by substituting the electrical connections with pneumatic connections, while still providing the same function of the float.  Please note that the magnet in the float would still be capable of activating a pneumatic switch, as evidenced by Zimmerling.  Zimmerling shows in Figures 6-7 how a magnetic member (403) can move relative to another magnet (401) to open/close a fluid flow path (410 & 411).  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the switch that generates electrical signals indicative of the material level in the tank, as taught by Suzuki) for another (in this case, the pneumatic switch that generates air signals indicative of the material level in the tank, as taught by Daransky) to obtain predictable results (in this case, A float mechanism that is capable of generating a signal indicating when the level of a material in a tank reaches predetermined thresholds) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 22, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 1, wherein both Suzuki & Tsuyoshi are silent regarding:  wherein the switch is a pneumatic switch.
However, Daransky does teach the use of first & second signal generators (such as controllers (50 & 52)) with a level sensor (50a; Column 5 – Lines 40-50) constituting a float mechanism which induces signal regulation portion (50b) to generate an air signal indicative of the level in the tank (32; Column 6 – Lines 43-46).  
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the float mechanism of Suzuki such that it generated an air signal indicative of the level in the tank, as taught by Daransky.  Making such a modification would provide the benefit of removing potential electrical hazards (such as the fluid material leaking past the float & switch) by substituting the electrical connections with pneumatic connections, while still providing the same function of the float.  Please note that the magnet in the float would still be capable of activating a pneumatic switch, as evidenced by Zimmerling.  Zimmerling shows in Figures 6-7 how a magnetic member (403) can move relative to another magnet (401) to open/close a fluid flow path (410 & 411).  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the switch that generates electrical signals indicative of the material level in the tank, as taught by Suzuki) for another (in this case, the pneumatic switch that generates air signals indicative of the material level in the tank, as taught by Daransky) to obtain predictable results (in this case, A float mechanism that is capable of generating a signal indicating when the level of a material in a tank reaches predetermined thresholds) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 11, 12, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 6,294,605 B1) (Suzuki hereinafter) in further view of Tsuyoshi (JP H01248024 A) (Tsuyoshi hereinafter) & Tomita et al (US 5,788,164 A) (Tomita hereinafter), and as evidenced by attached NPL “Benefits of Rotary Atomizer”.
Regarding Claim 11, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 10, wherein Suzuki further teaches:  wherein the control valve system (82) is configured to direct a flow of compressed air to drive operation of the material pump (Figures 1-3; the control circuit (82) controls the operation of the air compressor (17) to direct a flow of compressed air to the jet pump disposed within the spray-gun).  
Suzuki & Tsuyoshi both fail to teach:  wherein the control valve system routes a compressed air to an air motor of the material pump.  
However, Tomita does teach how a paint gun can have a rotary atomizing electrostatic coating apparatus (10) included within the housing (19), the rotary atomizing electrostatic coating apparatus comprising an air motor (11).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Suzuki with a rotary atomizing electrostatic coating apparatus, as taught by Tomita.  A rotary atomizing electrostatic coating apparatus would provide the benefit (over the air spray gun of Suzuki) a higher transfer efficiency if spraying AND the electrostatics would charge the paint droplets to reduce overspray (see Page 4 of the attached NPL).
Regarding Claim 12, Suzuki in view of Tsuyoshi & Tomita teaches the invention as disclosed above in Claim 11, wherein Suzuki teaches:  wherein the control valve system (82) is configured to terminate the flow of the compressed air to the spray-gun (10) based on the one or more signals (Suzuki: Column 8 – Lines 35-56; In Suzuki, when the float system detects low liquid levels, this would send a signal to the control valve system (82) to close the air valve (20).  This would prevent the flow of pressurized air from traveling from the air compressor (17) to the 
Suzuki as modified by Tomita in view of Claim 11 would teach:  terminate the flow of the compressed air to the air motor (Suzuki was modified in view of the rejection of Claim 11 to further include a rotary atomizing electrostatic coating apparatus, which was an air motor, within the spray gun).
Regarding Claim 18, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 17, wherein Suzuki teaches:  comprising the one or more control valve systems (82), wherein each of the one or more control valve systems (82) is associated with a respective material pump of the one or more material pumps (10; the material pump is the jet pump formed in the spray-gun) and configured to route a flow of compressed air to the respective material pump (Figures 1 & 2; The compressed air is supplied by an air compressor (17) to the jet pump formed within the spray gun).  
Suzuki & Tsuyoshi both fail to teach:  the flow of compressed air is directed to an air motor, and the flow of compressed air adjusts operation of the air motor.
However, Tomita does teach how a paint gun can have a rotary atomizing electrostatic coating apparatus (10) included within the housing (19), the rotary atomizing electrostatic coating apparatus comprising an air motor (11).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Suzuki with a rotary atomizing electrostatic coating apparatus, as taught by Tomita.  A rotary atomizing electrostatic coating apparatus would provide the benefit (over the air spray gun of Suzuki) a higher 
Regarding Claim 19, Suzuki in view of Tsuyoshi & Tomita teaches the invention as disclosed above in Claim 18, wherein Suzuki further teaches:  wherein each of the one or more control valve system (82) is configured to terminate the flow of the compressed air to the respective material pump based on the one or more signals (Column 7 – Lines 48-52).  
Suzuki as modified by Tomita in view of Claim 18 would teach:  terminate the flow of the compressed air to the air motor (Suzuki was modified in view of the rejection of Claim 18 to further include a rotary atomizing electrostatic coating apparatus, which was an air motor, within the spray gun.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 6,294,605 B1) (Suzuki hereinafter) in further view of Tsuyoshi (JP H01248024 A) (Tsuyoshi hereinafter) & Rudd et al (US 2011/0138907 A1) (Rudd hereinafter).
Regarding Claim 21, Suzuki in view of Tsuyoshi teaches the invention as disclosed above in Claim 1, wherein Suzuki & Tsuyoshi are both silent regarding:  wherein the float comprises a hollow chamber filled with air.  
However, Rudd does teach how a liquid level sensor can comprise a float (20) with magnets (21) may be hollow and filled with air (see Paragraph 27 - Lines 3-5).
Having the float be hollow and full of air would ensure that the density of the float was less than that of the liquid so that the float is sufficiently buoyant so that the float rises and falls to track the surface of the liquid (see Paragraph 27).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the float of Suzuki such that the float was hollow with a chamber of air, as taught by Rudd, to provide the benefit of ensuring that the float properly tracks the level of liquid within the tank. 

Response to Arguments
The applicants arguments entered on February 17, 2021 have been fully considered.
The examiner agrees that the proposed amendment would overcome the 35 USC 112(a) rejection that was set forth in the previous office action.
The applicant’s arguments regarding how it was felt that the proposed amendments (specifying how the flow of material was a “continuous flow” of material) would overcome the previously cited prior art & rejection has been fully considered.  The examiner agrees that the pump assembly of Suzuki has a rotary valve (66) disposed within the inlet (which fluidically connects the hopper (12) & the body of the pressurizing device (70)) where the rotary valve can open/close the fluid flow path.  HOWEVER, the examiner respectfully disagrees that this amendment would overcome the previously cited prior art.
This is for several reasons.  First, as noted in the rejection above the claims are directed to an apparatus and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  So as long as the prior 
Second, the claims repeatedly uses the term “configured to” which does require the function/purpose/intended use following the term “configured to”, especially in apparatus claims.  The prior art merely requires an equivalent component that is CAPABLE OF performing the same function/purpose/intended use.  For example, Claim 1 - Lines 3-4 was amended to recite that the inlet was “configured to receive a continuous flow of a material from a material supply external to the material sensor system”.  So as long as the inlet of Suzuki was configured in such a way that it was also capable of receiving a continuous flow of material from the material supply then it would read on the claimed invention.  The examiner holds that this would be the case in Suzuki when the rotary valve was in the open position. 
Third, even if the claims were amended to specify that the inlet WAS receiving a continuous flow of material from the material supply (as opposed to simply being “configured to” receive a continuous flow of material), the examiner still doesn’t feel that this would overcome the cited prior art.  This reason this wouldn’t overcome the cited prior art is that such a limitation would still be an intended use recitation in an apparatus claim and in apparatus claims the prior art only has to be capable of performing the claimed function.  The applicant’s written description (see Paragraph 29 - Lines 8-11) even states that their invention isn’t always receiving a continuous flow of material because there are at least conditions during operation where the flow is interrupted, such as when the material supply is empty.
For these reasons, the applicant’s arguments were not found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746